Citation Nr: 1535586	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right and left knee disabilities.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for a psychiatric disorder other than a neurocognitive disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from January 1993 to August 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia certified the appeal to the Board.

In a January 2012 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Veteran testified at an April 2009 Decision Review Officer (DRO) hearing.  A transcript of the hearing is associated with the VBMS folder.  The Veteran was also scheduled for a video conference hearing at the RO in June 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2014).

The Board notes that the Veteran was previously represented by the Florida Department of Veterans Affairs.  During the pendency of the appeal, he changed his representation to the Georgia Department of Veterans Services in August 2012.

In addition to the issues listed above, the Board's January 2012 decision remanded the issue of entitlement to service connection for a cervical spine disorder.  The RO subsequently granted this issue in a January 2014 rating decision.  Therefore, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

The Board expanded the issue in its January 2012 decision to encompass all diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, it appears that the issue of entitlement to service connection for PTSD was separately adjudicated and denied by the RO in a January 2014 rating decision.  The Board notes that pursuant to the holding in Clemons, a claim for any mental disability may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  Thus, the PTSD claim is part of the parcel of the appeal herein.

In addition, the Board notes that the Veteran is service-connected for a traumatic brain injury (TBI) with a neurocognitive disorder.  Thus, the Board has recharacterized the issue of entitlement to service connection for a psychiatric disorder to consider any psychiatric disorder other than a neurocognitive disorder.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to a separate evaluation for migraine headaches due to TBI has been raised by the record in a September 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right and left knee disabilities; and entitlement to service connection for a psychiatric disorder other than a neurocognitive disorder, to include as secondary to service-connected disabilities; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In January 2014, the examiner diagnosed the Veteran with degenerative arthritis of the spine and lumbar disc bulges.  In addressing direct service connection, the examiner opined that it was less likely than not that the Veteran has a current diagnosis of degeneration of the lumbar spine condition related to his in-service motor vehicle accident.  The examiner provided the same opinion and rationale in response to the question of whether the Veteran's lumbar spine disorder was the result of or proximately due to his service-connected left and right knee disability.  Thus, the examiner did not address whether these service-connected disabilities caused the lumbar spine disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In addition, the Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  

Moreover, as the RO did not request an opinion on the aggravation prong of secondary service connection, the examiner did not opine as to whether the service-connected right or left knee disabilities aggravated the Veteran's lumbar spine disability.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Another VA examination of the Veteran's lumbar spine was conducted in December 2014.  The December 2014 examiner reviewed the claims file and diagnosed lumbar degenerative disc disease, lumbar radiculopathy, and lumbar strain; but she did not provide an opinion as to etiology.  

A June 2008 VA examiner diagnosed depressive disorder, not otherwise specified (NOS) and a cannabis dependence that was reportedly in full remission.  The examiner also provided an opinion addressing direct service connection.  However, the complete rationale does not appear to be included in the examination report associated with the record.  In addition, the Veteran has claimed that his psychiatric disorder is secondary to his service-connected disabilities.  Thus, an opinion addressing this theory of entitlement should be obtained.  Szemraj, 357 F.3d at, 1375-76.  

In a January 2014 psychiatric examination, the examiner stated that the Veteran only had a diagnosis for a neurocognitive disorder.  As discussed above, the Veteran received a diagnosis for a depressive disorder in June 2008.  Moreover, an April 2008 letter from a psychiatric nurse practitioner, S.S., stated that the Veteran was also receiving treatment for an anxiety disorder, NOS.  Although the examiner noted that the Veteran had received treatment for a mood disorder, he did not address either of these diagnoses.  

The Board also notes that the March 2008 VCAA letter did not notify the Veteran how to establish entitlement to service connection a secondary basis.  On remand, proper VCAA notice should be given.

Lastly, it appears that the Veteran receives treatment from Carl Vinson VA Medical Center.  Updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lumbar spine disorder and a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records from the Carl Vinson VA Medical Center dated since April 2015.

3.  After the preceding development is completed, the case should be referred to the December 2014 VA examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of the Veteran's lumbar spine disorder.  If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

(a) The examiner should opine as to whether it is at least as likely as not that the Veteran's lumbar spine disorder manifested in service or is otherwise related to his military service, to include any symptomatology therein.

(b) The examiner should state whether it is at least as likely as not that the Veteran's lumbar spine disorder was caused by his service-connected right or left knee disabilities.

(c) The examiner should address whether it is at least as likely as not that the Veteran's lumbar spine disorder was permanently aggravated beyond its natural progression by his service-connected right or left knee disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear explanation of all opinions and a discussion of the facts and medical principles involved are of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above development, the Veteran should be scheduled for VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable psychiatric symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then address the following:

a) The VA examiner should identify all current diagnoses of any psychiatric disorder made during the pendency of the appeal.

In identifying the current diagnoses, the examiner must address:  1) the April 2008 from a VA psychiatric nurse practitioner that stated that the Veteran was receiving treatment for anxiety disorder NOS; 2) the June 2008 VA examination report that diagnosed the Veteran with depressive disorder NOS; 3) the March 2013 Social Security Administration Mental Status Evaluation and the March 2015 VA treatment record that documented a diagnosis of PTSD; 4) the November 2011 VA treatment record noting a diagnosis of personality disorder NOS; and 5) the March 2009 VA treatment record stating that the Veteran had adjustment disorder with mixed anxiety and depressed mood.

b) For each disorder identified other than PTSD, a neurocognitive disorder, and a personality disorder, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

c) The examiner should also state whether it is at least as likely as not that the Veteran's psychiatric disorder was caused by any of the following service-connected disabilities:  traumatic brain injury (TBI) with neurocognitive disorder; left knee injury, postoperative ACL reconstruction; medial-lateral instability of a left knee injury, postoperative ACL reconstruction; retrolisthesis of the C5 on C6, with arthritis and muscle spasms in the cervical spine; chronic synovitis of the left wrist; posterior and medial-lateral instability associated with a tear, posterior horn, medial meniscus, right knee; tinnitus; a tear, posterior horn, medial meniscus, in the right knee associated with a left knee injury, postoperative ACL reconstruction; residuals of a macerated right third fingertip; and a scar, status post anterior cruciate ligament reconstruction of the left knee associated with a left knee injury, postoperative ACL reconstruction.

d) The examiner should additionally state whether it is at least as likely as not that the Veteran's psychiatric disorder was permanently aggravated beyond its natural progression by any of the following service-connected disabilities:  traumatic brain injury (TBI) with neurocognitive disorder; left knee injury, postoperative ACL reconstruction; medial-lateral instability of a left knee injury, postoperative ACL reconstruction; retrolisthesis of the C5 on C6, with arthritis and muscle spasms in the cervical spine; chronic synovitis of the left wrist; posterior and medial-lateral instability associated with a tear, posterior horn, medial meniscus, right knee; tinnitus; a tear, posterior horn, medial meniscus, in the right knee associated with a left knee injury, postoperative ACL reconstruction; residuals of a macerated right third fingertip; and a scar, status post anterior cruciate ligament reconstruction of the left knee associated with a left knee injury, postoperative ACL reconstruction.

e)  In regards to PTSD, the VA examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been identified.

If the diagnosis of PTSD is deemed appropriate, the VA examiner should then comment upon the link between the current PTSD symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity (if alleged).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury during service.

A clear explanation for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development deemed necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


